Citation Nr: 0740189	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-32 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
refractory anemia, claimed to result from radiation treatment 
at a Department of Veterans' Affairs (VA) medical facility in 
January 2006.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1942 to February 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. 

The case was brought before the Board in May 2007, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claim, to include affording him a VA 
examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  According 
to a June 2006 statement, the veteran does not want a hearing 
before the Board.

According to the evidence on file, a Motion To Advance On The 
Docket (AOD) was granted by the Board, due to good or 
sufficient cause shown, in accordance with the provisions of 
38 U.S.C.A. § 7107 (West 2002 and Supp. 2007) and 38 C.F.R. § 
20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Regrettably, despite the lengthy procedural history of this 
case, the claim must once again be remanded.  VA received the 
appellant's claim for entitlement to compensation under 38 
U.S.C.A. § 1151 for refractory anemia in March 2005.  
Therefore, it must be adjudicated in accordance with the 
current version of 38 U.S.C.A. § 1151.

The amended version of 38 U.S.C.A. § 1151 has added the 
requirement that there must be evidence showing that the 
additional disability for which benefits are sought was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA or by an event not reasonably foreseeable.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were again amended.  See 69 Fed. 
Reg. 46,426 (Aug. 3, 2004) [adding 38 C.F.R. § 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151.

38 C.F.R. § 3.361 substantively changed the standard in which 
§ 1151 claims are adjudicated.  For example, to establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing medical care, it must be shown that (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  See 38 C.F.R. § 3.361(d) 
(emphasis added).  

In contrast, the prior version, 38 C.F.R. § 3.358, merely 
indicates carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
must be shown.  Id.  The prior version did not itemize ways 
of establishing a showing of carelessness. 

In short, for claims filed prior to October 1, 1997, 38 
C.F.R. § 3.358 applies.  Claims filed on or after October 1, 
1997, however, must be adjudicated under the new provisions 
of 38 C.F.R. § 3.361.

In this case, the veteran's claim was clearly filed after 
October 1, 1997, specifically in March 2005.  Although the RO 
noted the change in law, the veteran's claim was still 
adjudicated under 38 C.F.R. § 3.358.  Indeed, § 3.358 
specifically indicates that, "This section applies to claims 
received by VA before October 1, 1997....For claims received by 
VA on or after October 1, 1997, see § 3.361." 38 C.F.R. § 
3.358(a) (2007).  The RO should readjudicate the veteran's 
claim giving proper consideration of the current laws and 
regulations relevant to his claim as well as informing him of 
the current elements necessary to establish his claim.  
Corrective action must be taken.  

Accordingly, the case is REMANDED for the following action:

1. The RO must ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent Court decisions, and any other 
applicable legal precedent concerning the 
claim for compensation under 38 U.S.C. § 
1151.  Specifically, the RO must notify 
the veteran of the current elements 
necessary to establish a 38 U.S.C. § 1151 
claim as amended in 38 C.F.R. § 3.361.

2.  After the above is complete, 
readjudicate the veteran's claim, 
specifically considering the criteria 
under 38 C.F.R. § 3.361 (2007).  If the 
claim remains denied, issue a supplemental 
statement of the case to the veteran and 
his representative.  They should be given 
an opportunity to respond, before the case 
is returned to the Board

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



